DETAILED ACTION
The instant application having Application No. 16/646188 filed on 03/11/2020 is presented for examination by the examiner.

Claims 1-30, 32, 34-35, 38, 43-45, 50-52, 56, 58-59 have been cancelled. Claims 31, 33, 36-37, 39-42, 46-49, 53-55, 57, 60 were amended. Claims 31, 33, 36-37, 39-42, 46-49, 53-55, 57, 60 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 10/20/2021, with respect to the rejection(s) of claims 31, 33, 36-37, 39-42, 46-49, 53-55, 57, 60 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33, 36, 37, 39-41, 46-49, 53-55, 57 and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onggosanusi et al. (US 2018/0175993 A1)

As per claim 31, Onggosannusi discloses “An apparatus for a user equipment (UE), comprising: a processor, configured to generate uplink (UL) signal data for a physical uplink shared channel (PUSCH) by using a resource mapping scheme,” [(par. 0148 (See fig. 14 and at least p.28 of the specification of 62/521848)), the associated CSI-UCI can be transmitted via PUSCH itself by allocating a small number of PRBs or a fraction of PRB (a set of sub-carriers within one PRB and/or a set of OFDM symbols within one slot). The second option (transmission on PUSCH) can be done whether CSI-UCI is multiplexed with UL-SCH data or not.] “wherein the UL signal data includes UL control information (UCI), wherein the UCI includes  a channel state information (CSI) report, and the CSI report includes a first CSI part and a second CSI part;” [(fig. 12 and par. 0221-0222 (See fig. 14 and at least p.26 of the specification of 62/521848)), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can wherein one or more resource regions are allocated to a transmission of ;” [(par. 0126 (See fig. 14 and at least p.8 of the specification of 62/521848)), A subband for CSI reporting is defined as a set of contiguous PRBs which represents the smallest frequency unit for CSI reporting. The number of PRBs in a subband can be fixed for a given value of DL system bandwidth, configured either semi-statically via higher-layer/RRC signaling.] “wherein for each resource region, the processor is configured to apply a frequency first resource mapping manner to a transmission of ;” [(fig. 12 and par. 0221-0222 (See fig. 14 and at least p.26 of the specification of 62/521848)), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).] “and wherein at least a part of the resource mapping scheme is predefined, configured by higher layer signalling, or indicated in downlink control information (DCI)” [(fig. 12 and par. 0221-0222 (See fig. 14 and at least p.26 of the specification of 62/521848)), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).]

As per claim 33, Onggosannusi discloses “The apparatus of claim 31,” as [see rejection of claim 31.] “wherein the processor is configured to apply separate encoding and resource mapping procedures to transmission of ” [(fig. 12 and par. 0221-0222), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).]

As per claim 36, Bendlin discloses “The apparatus of claim 31,” as [see rejection of claim 31.] “wherein resource mapping starts from first or last subcarrier of the allocated one or more resource regions” [(fig. 12 and par. 0221-0222), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).]

claim 37, Onggosannusi discloses “The apparatus of claim 31,” as [see rejection of claim 31.] “wherein for each resource region, or ” [(par. 0220), When CSI-UCI is transmitted with UL-SCH data (that is, UL grant including request for both data and CSI transmissions), after channel coding and modulation mapping, the modulated symbols associated with CSI-UCI (UL control symbols) are multiplexed with modulated symbols associated with data (UL data symbols). (fig. 12 and par. 0221-0222), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).]

As per claim 39, Onggosannusi discloses “The apparatus of claim 37,” as [see rejection of claim 37.] “wherein starting positions for transmission of the first CSI part and the second CSI part are predefined, or configured by higher layer signalling via New Radio (NR) minimum system information (MSI), NR remaining minimum system information (RMSI), NR other system information (OSI) or radio resource control (RRC) signaling, 
and a starting position is a starting subcarrier” [(par. 0220), When CSI-UCI is transmitted with UL-SCH data (that is, UL grant including request for both data and CSI transmissions), 

As per claim 40, Onggosannusi discloses “The apparatus of claim 37,” as [see rejection of claim 37.] “wherein a starting positions for a transmission of the first CSI part and the second CSI part are determined in accordance with the allocated one or more resource regions for the PUSCH, and a starting position is a starting subcarrier” [(fig. 12 and par. 0221-0222), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).]

As per claim 41, Onggosannusi discloses “The apparatus of claim 37,” as [see rejection of claim 37.] “wherein the first CSI part is mapped to the resource which is not allocated to the HARQ-ACK feedback” [(fig. 12 and par. 0221-0222), To facilitate lower latency decoding 

As per claim 46, Onggosannusi discloses “The apparatus of claim 31,” as [see rejection of claim 31.] “wherein two resource regions are allocated to a transmission of the first and second CSI part, wherein a first resource region starts from the first symbol after a first Demodulation reference signal (DM-RS) and a second resource region starts from the middle of subcarrier or PRB of an allocated PUSCH resource in frequency domain” [(fig. 12)]

As per claim 47, Onggosannusi discloses “The apparatus of claim 46,” as [see rejection of claim 46.] “wherein the second resource region starts from a first symbol after a second DM-RS” [(fig. 12)]

As per claim 48, Onggosannusi discloses “The apparatus of claim 31,” as [see rejection of claim 31.] “wherein when frequency hopping is enabled for a transmission of PUSCH, allocated resources for a transmission of and/or the second CSI part are substantially equally divided into two portions, and each portion is transmitted in each frequency hop, and frequency first mapping is applied to the transmission of PUSCH in each frequency hop” [(fig. 12)]

As per claim 49, Onggosanusi discloses “An apparatus for a network node, comprising: a processor, configured to encode a downlink control information (DCI); and a radio frequency (RF) interface, configured to receive the encoded DCI from the processor, wherein the DCI indicates a resource mapping scheme, for generating a uplink (UL) signal data of a physical uplink shared channel (PUSCH),” [(par. 0225 (See fig. 14 and at least p.28 of the specification of 62/521848)), The associated CSI-UCI can be transmitted via PUSCH by allocating a small number of PRBs or a fraction of PRB (a set of sub-carriers within one PRB and/or a set of OFDM symbols within one slot) of that allocated for UL-SCH data transmission (as indicated by resource allocation field in an UL-related DCI). Alternatively, the associated CSI-UCI can be transmitted via PUSCH by mapping it across using the same number of PRBs and/or OFDM symbols as that allocated for UL-SCH data transmission (as indicated by resource allocation field in an UL-related DCI)--the amount of time-frequency resource used for CSI-UCI transmission.] “wherein the UL signal data includes UL control information (UCI), wherein the UCI includes /or a channel state information (CSI) report, and the CSI report includes a first CSI part and a second CSI part;” [(fig. 12 and par. 0221-0222), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed  “wherein one or more resource regions are allocated to a transmission of ;” [(par. 0126), A subband for CSI reporting is defined as a set of contiguous PRBs which represents the smallest frequency unit for CSI reporting. The number of PRBs in a subband can be fixed for a given value of DL system bandwidth, configured either semi-statically via higher-layer/RRC signaling.] “and wherein for each resource region, a frequency first resource mapping manner is applied to a transmission of ” [(fig. 12 and par. 0221-0222), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).]

As per claim 53, Onggosanusi discloses “The apparatus of claim 49,” as [see rejection of claim 49.] “wherein separate encoding and resource mapping procedures are applied to a transmission of ” [(par. 0220), When CSI-UCI is transmitted with UL-SCH data (that is, UL grant including request for both data and CSI transmissions), after channel coding and modulation mapping, the modulated symbols associated with CSI-UCI (UL control symbols) are multiplexed with modulated symbols associated with data (UL data symbols). (fig. 12 and par. 0221-0222), To 

As per claim 54, Onggosanusi discloses “The apparatus of claim 49,” as [see rejection of claim 49.] “wherein when frequency hopping is enabled for a transmission of PUSCH, the allocated one or more resource regions for the transmission of  the second CSI part are substantially equally divided into two portions, and each portion is transmitted in each frequency hop, frequency first mapping is applied to the transmission of PUSCH in each frequency hop” [(par. 0220), When CSI-UCI is transmitted with UL-SCH data (that is, UL grant including request for both data and CSI transmissions), after channel coding and modulation mapping, the modulated symbols associated with CSI-UCI (UL control symbols) are multiplexed with modulated symbols associated with data (UL data symbols). (fig. 12 and par. 0221-0222), To facilitate lower latency decoding (for both data and CSI-UCI), CSI-UCI segment 1 can be placed as early as possible in time within the UL subframe/slot which includes CSI-UCI (hence frequency-first mapping in the first few available OFDM symbols). The modulated symbols associated with codeword segment 2 (i.e. CSI-UCI segment 2), on the other hand, can be multiplexed with data symbols in various manners. Some examples include distributed mapping and localized mapping (in time and/or frequency).]

As per claim 55, as [see rejection of claim 31.]
As per claim 57, as [see rejection of claim 33.]
As per claim 60, as [see rejection of claim 48.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (US 2018/0175993 A1) in view of Liu et al. (US 2015/0049698 A1).

As per claim 42, Onggosanusi discloses “The apparatus of claim 37,” as [see rejection of claim 37.] 
Bendlin does not explicitly disclose “wherein an amount of the one or more resource regions allocated to the first CSI part is determined in accordance with a configured parameter and a modulation and coding scheme applied to a transmission of the first CSI part”.

However, Liu discloses “wherein an amount of the one or more resource regions allocated to the first CSI part is determined in accordance with a configured parameter and a modulation and coding scheme applied to a transmission of the first CSI part” as [(par. 0031), According to an embodiment of the present invention, in Step 104, for each CSI, for example, RI is multiplexed on the PUSCH, the method further includes allocating the same or different resource offset parameters for the RI after the separate coding or hybrid coding, and the resource offset parameter indicates an offset of the UCI relative to data of a Modulation and Coding Scheme ( MCS).]

Onggosanusi et al. (US 2018/0175993 A1) in view of Liu et al. (US 2015/0049698 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s teaching into Onggosanusi’s teaching. The motivation for making the above modification would be to resolve the issue in the application of the CoMP technology that one user equipment (UE) transmits UCI of multiple coordinated points. (Lin, par. 0016)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463